Citation Nr: 0605785
Decision Date: 03/02/06	Archive Date: 04/11/06

DOCKET NO. 04-10 291                        DATE MAR 02 2006


On appeal from the Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for the cause of death.

ATTORNEY FOR THE BOARD

E. 1. Velez Pollack, Associate Counsel

INTRODUCTION

The veteran had active service from August 1946 to May 1949.



This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

FINDINGS OF FACT

1. Entitlement to service connection for the cause of death was denied by the RO in a rating decision dated in May 2000. The appellant was notified of the decision and did not appeal.

2. The evidence submitted since the AOJ's May 2000 decision is neither relevant nor probative to the issue of service connection and it does not raise a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

1. The May 2000 rating decision, which denied service connection for the cause of death, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2. The evidence received since the May 2000 rating decision, which denied service connection for the cause of death, is not new and material, and the claim is not reopened. 38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

- 2 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). The Act is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date. The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims. First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102,5103. Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these changes in the law. See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance the VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the issue of reopening the claim for the cause of death. The appellant was provided adequate notice as to the evidence needed to substantiate her claim. The Board concludes that the discussions in the rating decision, the statement of the case (SOC), and supplemental statement of the case (SSOC) informed the appellant of the information and evidence needed to substantiate the claim and complied with the VA's notification requirements. The communications, such as a VCAA letter from June 2003, explained the evidence necessary to establish entitlement. In addition, the letter described what evidence was to be provided by the veteran and what evidence the VA would attempt to obtain on his behalf. See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002). The RO also supplied the appellant with the applicable regulations in the

- 3 



SOC issued in February 2004. The basic elements for reopening a claim have remained unchanged despite the change in the law with respect to the duty to assist and notification requirements. The VA has no outstanding duty to inform the appellant that any additional information or evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United States Court of Appeals for Veterans Claims (Court), held, in part, that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that supports to the claim, or something to the effect that the claimant should "submit any additional evidence that supports your claim." This "fourth element" of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1). In this case the letter dated in June 2003 specifically described the evidence needed to substantiate the claim and requested the appellant to "send the requested items to [the RO]." Therefore, the Board finds that the letter as a whole complied with the fourth element. Thus, the Board finds that each of the four content requirements of a VCAA notice has been fully satisfied.

The Board notes that the veteran's service medical records were requested but were not available and could not be reconstructed. The RO contacted NPRC in an attempt to locate any available records to include medical and personnel records. Unfortunately, no records were available. The United States Court of Appeals for Veterans Claims ("the Court") has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable. See O'Hare v. Derwinski, 1 Vet. App. 365,367 (1991). The following analysis has been undertaken with this heightened duty in mind. The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).

- 4



The claims file contains all of the identified available records. The appellant was informed of the evidence needed to substantiate her claim and was requested on several occasions to submit additional evidence. Furthermore, she was informed that the veteran's service records were not available and was requested to submit evidence which may support her claim. For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claim. The Board finds that the evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained. VA has done everything reasonably possible to assist the veteran. Therefore, no further assistance to the appellant with the development of evidence is required.

New and Material

The veteran served on active duty from August 1946 to May 1949. A death certificate shows that the veteran died in April 1990 and that the cause of death was cardiac arrest secondary to hypertensive heart disease. The RO, in a decision dated in May 2000, denied the appellant's claim of entitlement to service connection for the cause of the veteran's death on the basis that there was no evidence of record of a diagnosis of hypertension while in service. The appellant did not appeal the RO's decision, and it became final. In May 2000, the issue was readjudicated and denied. The appellant was informed of the decision and did not appeal. At the time of the prior denial the record included the veteran's death certificate, verification of service, the appellant's claim, a statement from the appellant, and a statement from one of the veteran's fellow servicemembers. In essence, the RO determined that the post service diagnosis of hypertension was unrelated to service.

Added to the record since the May 2000 rating decision are numerous statements from the appellant, a statement from Dr. D, stating that the veteran was diagnosed with hypertension in 1983, and a certificate from the headquarters V Luna General Hospital stating that the veteran was hospitalized for an injury in October 1961.

- 5 



The May 2000 rating decision is final based upon the evidence then of record. A previously finally denied claim will be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old. Mania v. Derwinski, 1 Vet. App. 140, 145 (1991). In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits. Evans v. Brown, 9 Vet. App. 273 (1996). In the present case, this means that the Board must look at all the evidence submitted since the May 2000 decision, which was the most recent final adjudication.

The Board notes that the applicable regulation requires that new and material evidence is evidence which has not been previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board has made a careful review of the record. The Board notes that at the time of the prior denial, there was post service evidence of a diagnosis of hypertension, but no evidence of a nexus to service. Since that determination, the appellant has presented additional documents which show a post-service diagnosis of hypertension, however, no evidence of a nexus to service has been introduced. Accordingly, the additional evidence is not new and material. Instead, the evidence is cumulative. The Court has established that evidence that corroborates a previously established fact is cumulative. See Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000). Accordingly, the claim is not reopened.

- 6 



ORDER

The application to reopen the claim for service connection for the cause of the veteran's death is denied.

H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

- 7 




